DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	Claims 1-126 have been cancelled.  Claims 127-130 have been amended.
	Claims 127-137 are pending and under examination.

2.	The objections to claims 127-130 are withdrawn in response to the amendments filed on 9/15/2022.

Double Patenting
3.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 127 and 129-137 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,507,183.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same nanoparticles comprising an mRNA, a cationic lipid, DOPE, DMG-PEG2000, and cholesterol.  The patent specification defines that the mRNA comprises 5’ and 3’ UTRs, a 5’ Cap1, a polyA tail, and pseudouridines; that the nanoparticles comprise 40 mol% cationic lipid, 5-90 mol% DOPE, and 0.5-20 mol % DMG-PEG2000; and that the nanoparticles have a size of less than 100 nm (see column 7, line 65 through column 8, line 3; column 8, line 50 through column 9, line 9; column 13, lines 30-35; column 22, lines 31-36; column 23, lines 1-3; column 30, lines 31-35).  The instant specification discloses that the mRNA could encode OTC (see p. 3, lines 21-26; p. 33, lines 9-14).  Thus, the patent claims and the instant claims are obvious variants.

5.	Claims 127and 129-137 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,143,758.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets encompass the same composition for mRNA delivery.  Although the patent claims recite a method and not a composition, one of skill in the art would have readily recognized that practicing the method necessarily requires possession of the composition.  Thus, modifying the patent claims by further claiming the composition would have been obvious to one of skill in the art.  The instant specification defines that the mRNA could encode OTC and that the cationic lipid could be DLinDMA (see p. 3, lines 21-26; p. 4, lines 23-28; p. 33, lines 9-14).  The patent specification discloses that DOPE could be present at a concentration of 5-90 mol% (see column 16, lines 36-59).  Thus, the patent claims and the instant claims are obvious variants.

6.	Claims 127-137 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-14 of U.S. Patent No. 9,061,021, in view of both MacLachlan et al. (PGPUB 2006/0008910) and Okumura et al. (J Gene Med, online 19 June 2008, 10: 910-917) (both references are of record in the parent application 16/286,423).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets encompass a liposomal vesicle encapsulating the same mRNA.  The instant specification defines that the mRNA could encode OTC or erythropoietin and that the 5’ UTR comprises SEQ ID NO: 2 and the 3’ UTR comprises SEQ IDS NO: 3 (see p. 3, lines 15-26; p. 7, lines 18-20; p. 36, lines 18-20).  A comparison between the instant SEQ ID NO: 2 and SEQ ID NO: 1 recited in the patent claims revealed that they are identical.  Although the patent claims do not recite a composition, one of skill in the art would have readily recognized that practicing the method necessarily requires possession of the composition.  Thus, modifying the patent claims by further claiming the composition would have been obvious to one of skill in the art.  The patent claims do not recite the specific liposome recited in the instant claims.  MacLachlan et al. teach stabilized plasmid-lipid particles (SPLPs) having a diameter of 50-150 nm; SPLPs exhibit extended circulation time after intravenous administration and promote superior transfection as compared to lipoplexes; MacLachlan et al. teach that SPLPs comprise 20-40 mol% of a cationic lipid, 5-90 mol% DSPC or DOPE, 1-20 mol% DMG-PEG2000, and cholesterol (see [0010]; [0015]-[0016]; [0057]; [0084]-[0085]; [0096]; [0149]; [0211]; [0212]; [0345]).  While MacLachlan et al. do not specifically teach mRNA delivery by SPLPs, Okumura et al. that the same lipids could be used to deliver both DNA and mRNA (see p. 911, column 2; p. 913, column 1, second full paragraph and Fig.1).  Modifying the patent claims by using SPLPs as the delivery vehicle would have been obvious to one of skill in the art with the reasonable expectation that doing so would result in superior mRNA delivery.  Thus, the patent claims and the instant claims are obvious variants.

7.	Claims 127-137 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13 of U.S. Patent No. 10,238,754.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets encompass the same composition for mRNA delivery.  Although the patent claims do not recite a composition, one of skill in the art would have readily recognized that practicing the method necessarily requires possession of the composition.  Thus, modifying the patent claims by further claiming the composition would have been obvious to one of skill in the art.  The patent specification defines that the lipid nanoparticle comprises 20-70 mol% of a cationic lipid, 5-90 mol% DSPC or DOPE, 0.5-20 mol% DMG-PEG2000, and cholesterol (see columns 17-18).  Thus, the patent claims and the instant claims are obvious variants.

8.	Claims 127-137 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,413,618.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets encompass the same composition for mRNA delivery.  Although the patent claims do not recite a composition, one of skill in the art would have readily recognized that practicing the method necessarily requires possession of the composition.  Thus, modifying the patent claims by further claiming the composition would have been obvious to one of skill in the art.  The patent specification defines that the lipid nanoparticle comprises 20-70 mol% of a cationic lipid, 5-90 mol% DSPC or DOPE, 0.5-20 mol% DMG-PEG2000, and cholesterol (see columns 17-18).  Thus, the patent claims and the instant claims are obvious variants.

9.	Claims 127-137 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,350,303.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets encompass the same composition for mRNA delivery.  Although the patent claims do not recite a composition, one of skill in the art would have readily recognized that practicing the method necessarily requires possession of the composition.  Thus, modifying the patent claims by further claiming the composition would have been obvious to one of skill in the art.  The patent specification defines that the lipid nanoparticle comprises 20-70 mol% of a cationic lipid, 5-90 mol% DSPC or DOPE, 0.5-20 mol% DMG-PEG2000, and cholesterol (see columns 17-18).  Thus, the patent claims and the instant claims are obvious variants.

10.	Claims 127-137are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,185,595.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets encompass the same composition for mRNA delivery.  Although the patent claims do not recite a composition, one of skill in the art would have readily recognized that practicing the method necessarily requires possession of the composition.  Thus, modifying the patent claims by further claiming the composition would have been obvious to one of skill in the art.  The patent specification defines that the lipid nanoparticle comprises 20-70 mol% of a cationic lipid, 5-90 mol% DSPC or DOPE, 0.5-20 mol% DMG-PEG2000, and cholesterol (see column 17 through column 19, line 3; column 24, lines 6-25).  Thus, the patent claims and the instant claims are obvious variants.

11.	Claims 127-137 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 127, 129-143, 146-151 of copending Application No. 16/286,423 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets encompass the same composition for mRNA delivery.  Although the patent claims do not recite a composition, one of skill in the art would have readily recognized that practicing the method necessarily requires possession of the composition.  Thus, modifying the patent claims by further claiming the composition would have been obvious to one of skill in the art.  The instant specification discloses that the mRNA could encode OTC (see p. 3, lines 21-26; p. 33, lines 9-14).  The application specification discloses that DSPC or DOPE could be present at 5-90 mol% (see p. 25).  Thus, the application claims and the instant claims are obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

12.	For the reasons set forth above, the instant claims are rejected over claims 41-64 of the copending Application No. 17/509,674; over claims 41-53 copending Application No. 17/556,573; over claims 41-61of  copending Application No. 17/556,974; over claims 41-62 of copending Application No. 17/556,978; over claims 41-65 of copending Application No. 17/558,310; over claims 127-144 of copending Application No. 17/558,555; and over claims 127-148 of copending Application No. 17/560,197. 

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

14.	Claims 127-130 and 132-137 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kariko et al. (WO 07/024708), in view of both MacLachlan et al. (PGPUB 2006/0008910) and Okumura et al. (J Gene Med, online 19 June 2008, 10: 910-917).  All references are of record in the parent application 16/286,423.
Kariko et al. teach a method for the delivery of a protein-encoding mRNA to a subject in need of therapy, the method comprising administering to the subject a lipoplex comprising a cationic lipid and an mRNA; the mRNA is capped and could be modified to comprise pseudouridines (claims 127 and 135-137) (see [0010]; [0021]; [0027]; [0039]; [0052]; [0072]; [0094]-[0096]; [0101]-[0102]; [0161]; [0219]; [0237]).  Kariko et al. teach that the mRNA comprises a 5’ untranslated region, a 5’ cap structure, and a poly A tail of about 200 nucleotides or 5’ and 3’untranslated regions for enhanced stability and translation efficiency (claims 127 and 132) (see [0033]; [00231]-[00232]; [00238]; [00251]-[00253]; [00257]).  Thus, combining all of these modifications would have been obvious to one of skill in the art to achieve the predictable result of obtaining mRNAs exhibiting enhanced stability and translation efficiency (claim 127).
Kariko et al. do not specifically teach liposomes as recited in claims 127-130, 133, and 134.  MacLachlan et al. teach stabilized plasmid-lipid particles (SPLPs) having a diameter of 50-150 nm, wherein SPLPs exhibit extended circulation time after intravenous administration, wherein SPLPs promote superior transfection as compared to lipoplexes (see [0010]; [0057]; [0084]; [0096]; [0149]; [0211]; [0212]; [0218]).  MacLachlan et al. teach that SPLPs comprise 20-40 mol% of a cationic lipid, 5-90 mol% DSPC or DOPE, 1-20 mol% DMG-PEG2000, and cholesterol (see [0010]; [0015]-[0016]; [0025]; [0057]; [0084]-[0085]; [0096]; [0149]; [0211]; [0212]; [0345]).  While MacLachlan et al. do not specifically teach mRNA delivery by SPLPs, Okumura et al. that the same lipids could be used to deliver both DNA and mRNA (see p. 911, column 2; p. 913, column 1, second full paragraph and Fig.1).  One of skill in the art would have found obvious to modify the method of Kariko et al. by replacing the cationic lipid with SPLPs with the reasonable expectation that doing so would result in increased mRNA delivery.  
Thus, the claimed invention was prima facie obvious at the time it was made.  

15.	Claims 127-137 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kariko et al. taken with both MacLachlan et al. and Okumura et al., in further view of Banerjee (Microbiol. Rev., 1980, 44: 175-205).
The teachings of Kariko et al., MacLachlan et al. and Okumura et al. are applied as above for claims 127-130 and 132-137.  Kariko et al., MacLachlan et al. and Okumura et al. do not teach Cap 1 (claim 132).  Banerjee teaches that Cap 1 is the most abundant cap structure found in the cellular mRNAs (see p. 183, column 1, first full paragraph).  Modifying Kariko et al., MacLachlan et al. and Okumura et al. by specifically using Cap 1 would have been obvious to one of skill in the art with the reasonable expectation that doing so would result in efficient mRNA translation.
Thus, the claimed invention was prima facie obvious at the time it was made.  

Response to Arguments
16.	Double Patenting
	The arguments have been considered but not found persuasive.  As per MPEP 804 II, the presence of domination does not preclude a double patenting rejection.  The double patenting rejections clearly state why the instant claims are obvious variants of the patents/applications claims; the applicant did not provide any evidence proving the contrary.  With respect to the specification, MPEP 804 B 2(a) states:
In analyzing the disclosure of the reference patent or application, a determination is made as to whether a portion of the disclosure is directed to subject matter that is encompassed by the scope of a reference claim. For example, assume that the claim in a reference patent is directed to a genus of compounds, and the application being examined is directed to a species within the reference patent genus. If the reference patent includes a disclosure of several species within the scope of the reference genus claim, that portion of the disclosure should be analyzed to determine whether the reference patent claim, as properly construed in light of that disclosure, anticipates or renders obvious the claim in the application being examined. Because that portion of the disclosure of the reference patent is an embodiment of the reference patent claim, it may be helpful in determining obvious variations of the reference patent claim. 


	Obviousness
	The arguments addressing the references individually are not found persuasive because none of the references has to teach every claim limitation.

	The applicant argues that, as also established by the 132 Declaration filed on 9/15/2022, MacLachlan does not teach or suggest using SPLPs to deliver mRNA.
	However, MacLachlan was not cited for teaching mRNA delivery.  For this reason, the argument that the combination of Kariko and MacLachlan does not provide the reasonable expectation of successful mRNA delivery is not found persuasive.

	The argument of unexpected results is not found persuasive.  The claims are drawn to a composition and not to a method for delivery to the liver.  Developing the composition for general delivery in vitro and in vivo would have been obvious.
	For the same reasons, the argument that Kariko and MacLachlan teach little expression in lung, liver, heart, or kidney is not found persuasive.  It is also noted that the rejection is based on using SPLPs (and not the cationic lipids taught by Kariko) and MacLachlan teaches detectable protein expression in lung, liver, and kidney (see Fig. 8).
	
Furthermore, the argument of unexpected results is not commensurate in scope with the claims.  The recite lipid nanoparticles (LNPs) comprising one or more cationic lipids, i.e., to a genus of cationic lipids.  The specification only discloses data regarding expression mediated by two cationic lipids (ICE and DLinDMA) upon i.v. administration (see p. 47, third paragraph; paragraph bridging p. 49 and 50; p. 50, line 28 through p. 51, line 12; Fig. 2 and 5).  The specification does not demonstrate that increased liver expression can be extrapolated to the entire claimed genus of cationic lipids.  Structural differences among cationic lipids can result in different distributions in vivo.  Algarni (Biomater. Sci., 2022, 10: 2940-2952) teaches that the administration route and the nature of cationic lipid of LNPs determines organ-selective gene expression: upon IM administration, DODAP, DLin-MC3-DMA, and DLin-KC2-DMA do not mediate expression in liver; upon IV administration, DLin-MC3-DMA only mediates marginal expression in liver (see p. 2946, Fig. 3; p. 2947, Fig. 4; p. 2948, column 1, p. 2949, paragraph bridging columns 1 and 2).  

The 132 Declaration is the same as the as the 132 Declaration filed in the parent application 13/800,501 and it is not found persuasive for the reasons set forth in application 13/800,501 (see the final Office action of 1/29/2015).

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Algarni (Biomater. Sci., 2022, 10: 2940-2952) was cited in response to the argument of unexpected results.  The reference provides evidence that the argument of unexpected results is not commensurate in scope with the claims.

18.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/           Primary Examiner, Art Unit 1633